DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piefenbrink et al. (US 5340199) in view of British document (GB 2065.
Piefenbrink et al. discloses a mobile tunnel boring unit, wherein the unit comprises:
a support body (6) driven by first drive means (7), the first drive means for driving the mobile tunnel boring unit including a pair of spaced apart crawler tracks in contact with the tunnel floor and related track driving means to move the tracks (figure 1), and thus the support body;

a shield arrangement (17) to shield the boring unit. An actuating arrangement comprising a plurality of hydraulic thrust cylinders (16) extending between the cutter head drive means and a pair of opposite first gripper assemblies (11-14).  Piefenbrink et al. discloses the invention substantially as claimed.  However, Piefenbrink et al. is silent about including front and rear shields operating telescopically relative to each other.  British document teaches telescoping shields (see abstract).  It would have been considered obvious to one of ordinary skill in the art to modify Piefenbrink to include telescoping shields as taught by British document since such a modification protects the drive means and the like from damage as the machine advances.
Re claim 4, first conveyor (27).
Re claim 7, the thrust cylinders (15,16, see Fig. 1 of Piefenbrink et al.)
Re claims 8-10, the gripper arrangement (11-14 of Piefenbrink).
Re claims 11-13, it would have been considered obvious to one of ordinary skill in the art to further modify Piefenbrink et al. (as modified above) to include a drilling unit (as 
 Re claims 14-15, it would have been considered obvious to one of ordinary skill in the art to further modify Piefenbrink et al. (as modified above) to include back-up units with conveyors (as called for in claims 14-15 since providing such conveying means is notoriously old and conventional (see US Pat 4390211).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piefenbrink et al. in view of British document  as applied to claim 1 above, and further in view of Lerchbaum et al. (US 6428109).
Piefenbrink et al. (as modified above) discloses the invention substantially as claimed.  However, Piefenbrink et al. (as modified above) is silent about the tracks being pivotally mounted to a cross support to enable the tracks to rotate relative to the cross support, with a lifting arrangement being provided to enable the support body and the upper portion of the mobile tunnel boring unit to be lifted relative to the tracks.  Lerchbaum et al. teaches the tracks (1) being pivotally mounted to a cross support to enable the tracks to rotate relative to the cross support, with a lifting arrangement being provided to enable the support body and the upper portion of the mobile tunnel boring unit to be lifted relative to the tracks (see Figs. 1-3, col. 4).  It would have been considered obvious to one of ordinary skill in the art to further modify Piefenbrink et al. (as modified above) to include the cross support/lifting arrangement as taught by .
  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piefenbrink et al. in view of British document  as applied to claim 1 above, and further in view of Robbins (US 2766978).
Piefenbrink et al. (as modified above) discloses the invention substantially as claimed.  However, Piefenbrink et al. (as modified above) is silent about including a central cutting segment and a peripheral cutting segment.  Robbins teaches a central cutting segment and peripheral cutting segment (see Fig. 2).  It would have been considered obvious to one of ordinary skill in the art to further modify Piefenbrink et al. (as modified above) to include the cutting arrangement as taught by Robbins since such a modification would provide the desired cutting.

Claims 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piefenbrink et al. in view of British document  as applied to claim 1 above, and further in view of Kleuters (US 6431653).
Piefenbrink et al. (as modified above) discloses the invention substantially as claimed.  However, Piefenbrink et al. (as modified above) is silent about including a central aperture to convey material..  Kleuters teaches a central opening to convey material (see Fig. 1).  It would have been considered obvious to one of ordinary skill in the art to further modify Piefenbrink et al. (as modified above) to include the central opening 
 Re claim 6, the telescoping shield (see British document).

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Work Method Installation of TBM (TBM article).
TBM article discloses a method of assembling a mobile tunnel boring unit (TBM) with a starting chamber (e.g. slide 35/94) and constructing a starting frame from plurality of base frame components (e.g. slide 38/94) upon which the belly segment of front shield is fitted (slide 42/94), following that cutter head is installed (slide 51/94), then the rear shield (slides 80-85/94). The sequence for installing the head and the shield appears to be not exactly the same as listed in the claim. However, the claim only defines the method comprising those steps, but does not specify sequence, therefore the article is considered to disclose those steps/integers for assembling the TBM as in the claim. Even if not, it is considered the difference in the sequence is a mere design choice and variation in working directions, and which also does not involve an inventive step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
8/28/2021